UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7443



JOSYLAN CONGREAVES,

                                             Petitioner - Appellant,

          versus


DAVID CHESTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-258-5-F)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eric Richard Nordman, Westerville, Ohio, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Josylan Congreaves filed an untimely notice of appeal of the

district court’s order dismissing his 28 U.S.C.A. § 2241 (1994)

complaint challenging his federal sentence. We dismiss for lack of

jurisdiction.    The time periods for filing notices of appeal are

governed by Fed. R. App. P. 4(a)(1).      These periods are "mandatory

and jurisdictional."     Browder v. Director, Dep't of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).        Parties to civil actions in which the

United States or an officer or agency thereof is a party are

accorded sixty days within which to file in the district court

notices of appeal from judgments or final orders.          See Fed. R. App.

P. 4(a)(1).     Fed. R. App. P. 4(a)(1).      This appeal period may be

extended under Fed. R. App. P. 4(a)(5) or reopened under Fed. R.

App. P. 4(a)(6).

     The   district   court   entered   its   order   on   June   14,   1999;

Congreaves’ notice of appeal was filed on October 18, 1999, which

was beyond the sixty-day appeal period.          Congreaves’ failure to

note a timely appeal or obtain an extension of the appeal peri-

odleaves this court without jurisdiction to consider the merits of

this appeal.*    We therefore dismiss the appeal.          We dispense with


     *
       To the extent Congreaves alleges ineffective assistance
based on counsel’s failure to note a timely appeal, his claim is
not cognizable because there is no right to counsel in a habeas
corpus proceeding, and thus no right to effective assistance of
counsel. See, e.g., Mackall v. Angelone, 131 F.3d 442, 446-49 (4th

                                    2
oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                       DISMISSED




Cir. 1997).

                                3